DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Kusama et al (US 20160077246).

Regarding Claim 1, Kusama teaches a light diffusion control body (abstract; figs. 2, 3 and 10) comprising 

at least two light diffusion control layers each having a regular internal structure (fig. 10(b), ¶[0257], line 1-5, the modified pillar-shaped objects 112" are composed of first pillar-shaped objects 112a" positioned on the side of the first surface 115", and second pillar-shaped objects 112b" positioned on the side of the second surface 116"; ---two layers, one comprising 112a”, another comprising 112b”), the regular internal structure comprising a plurality of regions having a relatively high refractive index in a region having a relatively low refractive index (fig. 10(b), 112a”, 112b”; ¶[0167], line 1-5, the optical-diffusion film 100 has a columnar structure 113 including pillar-shaped objects having a relatively high refractive index 112 and a region having a relatively low refractive index 114);

the at least two light diffusion control layers including a first light diffusion control layer and a second light diffusion control layer (fig. 10(b), layers with 112a” and 112b”) each having a minimum value of a haze value of 35% or more, the haze value being measured when one surface of each of the first light diffusion control layer and the second light diffusion control layer is irradiated sequentially with a light ray at an incident angle of -70° to 70° with respect to a normal direction of the surface being 0° (abstract, line 15-19, the incident angle of incident light with respect to the normal line of the film plane is varied in the range of - 70° to 70° along the travel direction of the coating layer at the time of photocuring, the haze value at each incident angle has a value of 70% or more).
(Note: this portion of claim is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Kusama is same to that recited in the claim 1, then it is expecting the diffusion functions by Kusama has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
(the measuring method is of a process claim; for a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 2, Kusama teaches the light diffusion control body according to claim 1, wherein the first light diffusion control layer and the second light diffusion control layer have respective central axes of diffusion at different angles (fig. 10(b), layers with 112a” and 112b”; --the layers have different structures, so they have different central axes of diffusion). 

Regarding Claim 3, Kusama teaches the light diffusion control body according to claim 1, wherein the regular internal structure in at least one of the first light diffusion control layer and the second light diffusion control layer is a column structure configured such that a plurality of columnar bodies having the relatively high refractive index is densely arranged to stand in a film thickness direction in the region having the relatively low refractive index (fig. 10(b), 112a”, 112b”).

Regarding Claim 4, Kusama teaches a reflective display body comprising: the light diffusion control body according to claim 1; and a reflective plate provided on one surface side of the light diffusion control body (fig. 15, 100 - optical-diffusion film 100, 14 - reflective plate; ¶[0505], line 1-8, a reflective display device, an optical diffusion film 100 between the reflective plate 14 and the reflective display panel).

Regarding Claim 5, Kusama teaches the light diffusion control body according to claim 2, wherein the regular internal structure in at least one of the first light diffusion control layer and the second light diffusion control layer is a column structure configured such that a plurality of columnar bodies having the relatively high refractive index is densely arranged to stand in a film thickness direction in the region having the relatively low refractive index (fig. 10(b), 112a”, 112b”).

Regarding Claim 6, Kusama teaches a reflective display body comprising: the light diffusion control body according to claim 2; and a reflective plate provided on one surface side of the light diffusion control body (fig. 15, 100 - optical-diffusion film 100, 14 - reflective plate; ¶[0505], line 1-8, a reflective display device, an optical diffusion film 100 between the reflective plate 14 and the reflective display panel).

Regarding Claim 7, Kusama teaches a reflective display body comprising: the light diffusion control body according to claim 3; and a reflective plate provided on one surface side of the light diffusion control body (fig. 15, 100 - optical-diffusion film 100, 14 - reflective plate; ¶[0505], line 1-8, a reflective display device, an optical diffusion film 100 between the reflective plate 14 and the reflective display panel).

Regarding Claim 8, Kusama teaches a reflective display body comprising: the light diffusion control body according to claim 5; and a reflective plate provided on one surface side of the light diffusion control body (fig. 15, 100 - optical-diffusion film 100, 14 - reflective plate; ¶[0505], line 1-8, a reflective display device, an optical diffusion film 100 between the reflective plate 14 and the reflective display panel).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Orui et al (JP 2012141593, English translation attached, all the line numbers listed below are line numbers in the English translation).

Regarding Claim 1, Orui teaches a light diffusion control body (abstract; fig. 7(a)(b)) comprising 

at least two light diffusion control layers each having a regular internal structure, the regular internal structure comprising a plurality of regions having a relatively high refractive index in a region having a relatively low refractive index (fig. 7(a)(b)), 10, 20; ¶[0027], line 1-9, the plate-like region 12 where a refractive index is comparatively high, and the plate-like region 14 where a refractive index is comparatively low; ¶[0033], line 1-7, the columnar article 22 whose refractive index is comparatively high, and the medium object 24 whose refractive index is comparatively low),

the at least two light diffusion control layers including a first light diffusion control layer and a second light diffusion control layer (fig. 7(a)(b)), 10, 20);

 each having a minimum value of a haze value of 35% or more, the haze value being measured when one surface of each of the first light diffusion control layer and the second light diffusion control layer is irradiated sequentially with a light ray at an incident angle of -70° to 70° with respect to a normal direction of the surface being 0°.
(Note: this portion of claim is of function claim. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Orui is same to that recited in the claim 1, then it is expecting the diffusion functions by Orui has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
(the measuring method is of a process claim; for a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113).

Regarding Claim 2, Orui teaches the light diffusion control body according to claim 1, wherein the first light diffusion control layer and the second light diffusion control layer have respective central axes of diffusion at different angles (fig. 7(b)), 10, 20; --the layers (10, 20) have different structures, so they have different central axes of diffusion).

Regarding Claim 3, Orui teaches the light diffusion control body according to claim 1, wherein the regular internal structure in at least one of the first light diffusion control layer and the second light diffusion control layer is a column structure configured such that a plurality of columnar bodies having the relatively high refractive index is densely arranged to stand in a film thickness direction in the region having the relatively low refractive index (fig. 7(a)(b)), 20).

Regarding Claim 4, Orui teaches A reflective display body comprising: the light diffusion control body according to claim 1; and a reflective plate provided on one surface side of the light diffusion control body (fig. 23, 1108- light diffusing film, 1110- light reflection plate).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872